DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of claims 1-11 & 15-20 in the reply filed on 23 September 2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danenberg (US # 10,809,122). With respect to claim 1, the Danenberg (‘122) reference shows a shelf bracket assembly capable of being mounted on a vertically disposed shelf upright the shelf bracket assembly (Figs. 1, 5, 6, & 7) comprising:
	at least one weighing device (Fig. 5; element 158);
	an anchoring device (Figs. 1 & 7; element 110); and
	a cantilever (108) for supporting a shelf panel (106),
	wherein, in a condition where the shelf bracket assembly is mounted on the shelf
upright, the cantilever (108) projects from the shelf upright in a substantially horizontal direction,
wherein the cantilever (108) comprises a vertically disposed metal plate (Figs. 1 & 7),
wherein in a Cartesian coordinate system, an extent of the cantilever in a horizontal
plane defines a Y-direction, a vertical direction defines a Z-direction, and a direction
perpendicular to the Y-direction and the Z-direction defines an X-direction,
wherein the at least one weighing device comprises:
	a force-introduction section (unlabeled; lower section of load cell 158 in Fig. 5);
	a linkage section (unlabeled; middle section of load cell 158 in Fig. 5); and
	a force-supporting section (unlabeled; upper section of load cell 158 in Fig. 5),
	wherein the linkage section comprises two weighing plates extending horizontally and
parallel to each other (this is a standard Roberval lever configuration), and
wherein the force-supporting section and the force-introduction section are at least
partially formed of vertically extending metal plates (once again, this is a description of a standard Roberval lever load cell, such as the one shown in Fig. 5)1.
	With respect to claim 2, the load cell (158) shown appears to be an integral piece, which is typical.
	With respect to claim 3, this is just a description of a conventional Roberval load cell.
	With respect to claim 4, the force introduction section is a crossbar (102).
	With respect to claim 6, the load cell (158) shown seems to be of uniform thickness, which would be a standard configuration for a load cell.
	With respect to claims 7 and 8, this is just a description of a standard Roberval load cell2, such as the one shown in Figure 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US # 10,809,122) in view of Brendel (US # 4,396,079). With respect to claim 10, the exact dimensions of the weighing plates would have been a parameter that would have been obvious to optimize through  routine trial and error experimentation. See MPEP § 2144.05(II).
With respect to claim 10, it was known to equip a weight device with an overload stop as shown by the example of Brendel (Abs.) and it would have been obvious to the ordinary practioner to modify the device of Danenberg to include the same to protect the load cells from damage.


Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US # 10,809,122) in view of Hahn et al (US # 10,198,710). With respect to claims 15 & 16, it has already been  discussed above that the Danebberg reference discloses the claimed weighing shelves; but Danenberg does not disclose the evaluation unit configured to determine center-of-mass coordinates of merchandise on the weighing shelves. The Hahn reference discloses that it was know to equip a weighing shelf in an inventory control system with an evaluation unit configured to determine center-of-mass coordinates of merchandise on the weighing shelves and to identify and track inventory using this information (Col. 19, ll. 1-45; Col. 20, ll. 17-26; Col. 22, ll. 18-67). It would have been obvious to the ordinary practioner to include the weighing shelves of Danenberg in the inventory tracking system of Hahn motivated by its art recognized suitability for its intended use.
With respect to claim 19, the exact dimensions of the self bracket assembly would have been a parameter that would have been obvious to optimize through  routine trial and error experimentation. See MPEP § 2144.05(II).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US # 10,809,122) in view of Hahn et al (US # 10,198,710) as applied to claim 15 above, and further in view of Torres et al (US # 6,215,078). With respect to claim 17, weighing scales have to be calibrated (tared) before use in order to be accurate, and it was well known to periodically recalibrate, or re-zero, a scale to compensate for temperature induced drift and age related creep of the load cells and circuitry, or else the system would lose accuracy over time as shown by the example of Torres (Col. 3, ll. 3-30); thus it would have been obvious to the ordinary practioner to program the controller of Danenburg to periodically recalibrate his system to insure accuracy.
With respect to claim 18, obviously the only way to recalibrate a scale is to compare a current weight reading with a previous reading, and to recalibrate the scale if the difference between the two readings exceeds a threshold, as shown by the aforementioned Torres reference.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US # 10,809,122) in view of Grimm et al (US # 5,623,128). With respect to claim 20, this was a standard method for placing strain gages on a load cell as shown by Grimm (Col. 3, ll. 37-65), and it would have been obvious to the ordinary practioner to use a known method to manufacture the load cells of Danenberg motivated by its art recognized suitability for its intended use.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/123,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite a slight difference in wording, these two different applications appear to be claiming the same thing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 5, the Danenberg reference does not show applicant’s “stabilizing member” (64) in combination with the other elements (See applicant’s Figure 4). With respect to claim 11, Danenberg does not show applicant’s embodiment with two weighing devices (104) formed integral with a cantilever (106) shelf support (See applicant’s Figs. 1, 2, 5 & 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A Roberval mechanism is a scale in which two [parallel] horizontal beams, one over the other, are attached to a vertical beam at both ends. This configuration is applied to strain gauges load cells having four thin portions two at each of the upper and lower beams. One end of the double beam is fixed in a cantilever manner, while the other end carries the applied load. The strain gauge is attached to the top and bottom surfaces adjacent to the thin portions (https://www.iqsdirectory.com/articles/load-cell.html).
        2 See column 1, lines 21-27 of US # 5,723,826 (Kitagawa et al.) for example. See, also column 3, lines 23-35 of US # 5,623,128 (Grimm et al.).